Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2015

                                     No. 04-15-00575-CV

                    B&P DEVELOPMENT, LLC and Chad H. Foster Jr.,
                                 Appellants

                                               v.

                              KNIGHTHAWK, LLC, Series G,
                                     Appellees

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 29842
                        Honorable Stephen B. Ables, Judge Presiding

                                        ORDER
       After we granted the court reporter’s first request for an extension of time to file the
record, the record was due November 23, 2015. The court reporter has now filed a second
motion for extension of time. The reporter asks for an additional thirty days of time to file the
record from the date the extension was filed, i.e., December 1, 2015. The reporter’s request for
an extension of time is GRANTED IN PART. We ORDER the court reporter to file the record
in this court on or before December 23, 2015, which is thirty days from the last due date. See
Tex. R. App. P. 35.3(c).


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court